DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/6/21 is acknowledged.
Claims 28-30 and 38-41 are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,764,050 [Almeida] in view of US 2016/0271280 A1 [Liao].

Regarding Claim 21:
Almeida teaches an apparatus for destroying pathogens (abstract), comprising: 
a platform having a portion configured to permit passage of ultraviolet light therethrough (Fig. 1; 5:4-11); and 
an LED matrix panel disposed below the portion of the platform (as shown in Fig. 2), the LED matrix panel including: 
at least one row of ultraviolet light LEDs (UV LEDs) extending longitudinally (each longitudinal row visible in Fig. 2 includes multiple UV LEDs), wherein the UV LEDs are configured to selectively emit ultraviolet light perpendicularly relative to a base towards the portion of the platform (4:53-5:3) to selectively sanitize an object supported on the portion of the platform (6:19-37). 
However, Almeida fails to teach a printed circuit board as a base of the apparatus supporting the row of UV LEDs. Instead, Almeida teaches that the UV LEDs are placed on circuit board (26). 
Liao teaches placing UV LEDs on a printed circuit board. Para 63. It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the circuit board of Almeida with the printed circuit board (PCB) of Liao. One would have been motivated to do so since Liao demonstrates that the PCB will effectively power the UV LEDs.

Regarding Claim 22:
The modified invention of claim 21 teaches the apparatus according to claim 21, wherein each UV LED of the at least one row of UV LEDs is operably coupled to at least one pressure sensor configured to sense an object disposed on the platform (Almeida 7:18-30), wherein each of the UV is toggled between an activated state and a deactivated state (Almeida 7:23-25) based upon the pressure sensor sensing a threshold force (Almeida 7:26-29). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the shutters and pressure sensors of Almeida to the above modified invention. One would have been motivated to do so since this would provide further protection from inadvertent irradiation. 

Regarding Claim 23:
The modified invention of claim 22 teaches the apparatus according to claim 22, further comprising a plurality of visible light emitting LEDs (V LEDs) (Almeida (24, 44). It is not clear whether the V LEDs are electrically linked to a corresponding UV LED of the at least one row of UV LEDs. However, it would have been obvious to one of ordinary skill in the art before the effective time of filing to electrically link the V LEDs to the UV LEDs of the same cell. One 

Regarding Claim 24:
The modified invention of claim 23 teaches the apparatus according to claim 23, wherein each V LED of the plurality of V LEDs is disposed adjacent the corresponding UV LED of the at least one row of UV LEDs (Almeida Figs. 3 and 5). However, the modified invention does not specify that each V LED is configured to emit visible light concurrently with the emission of ultraviolet light from the corresponding UV LED. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective time of filing to electrically link the V LEDs to the UV LEDs of the same cell. One would have been motivated to do so since this would allow the device to provide a visible indicator of UV illumination from a particular cell, which would otherwise be invisible to the naked eye.

Regarding Claim 26:
The modified invention of claim 22 teaches the apparatus according to claim 22, wherein a first UV LED of the at least one row of UV LEDs is toggled to the activated state in response to the pressure sensor sensing an object on the portion of the platform (Almeida 7:18-30). 

Regarding Claim 27:
The modified invention of claim 26 teaches the apparatus according to claim 26, wherein the pressure sensor senses the object only when the object is disposed directly above the pressure sensor (Almeida 7:18-30). 

Claims 31-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,764,050 [Almeida] in view of US 2016/0271280 A1 [Liao], and further in view of US 9,198,991 [Dombrowsky].

Regarding Claim 31:
Almeida teaches a footwear-sanitizing system (Abstract), comprising: an apparatus to be disposed on a floor (Figs. 1, 2), the apparatus including:
a platform having a portion configured to permit passage of ultraviolet light therethrough (Fig. 1; 5:4-11); and 
an LED matrix panel disposed below the portion of the platform (as shown in Fig. 2), the LED matrix panel including: 
at least one row of ultraviolet light LEDs (UV LEDs) extending longitudinally (each longitudinal row visible in Fig. 2 includes multiple UV LEDs), wherein the UV LEDs are configured to selectively emit ultraviolet light perpendicularly relative to a base towards the portion of the platform (4:53-5:3) to selectively sanitize an object supported on the portion of the platform (6:19-37). 
However, Almeida fails to teach a printed circuit board as a base of the apparatus supporting the row of UV LEDs. Instead, Almeida teaches that the UV LEDs are placed on circuit board (26). 
Liao teaches placing UV LEDs on a printed circuit board. Para 63. It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the circuit Almeida with the printed circuit board (PCB) of Liao. One would have been motivated to do so since Liao demonstrates that the PCB will effectively power the UV LEDs.
However, the above modified invention fails to teach a user interface to be mounted to a wall and in communication with the apparatus, the user interface configured to display a progress of a sanitization process.
Dombrowsky teaches a user interface (Fig. 12 (140)) for a sanitization system, the user interface configured to display a progress of a sanitization process, and the user interface in communication with a shoe sanitizing apparatus (9:49-67). The interface of Dombrowsky Fig. 12 is vertically oriented, so it also meets the intended use of being made “to be mounted to a wall.” It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the interface of Dombrowsky to Almeida. One would have been motivated to do so since this would allow a user to select a preferred sanitizing process (Dombrowsky 9:60-67).

Regarding Claim 32:
The modified invention of claim 31 teaches the system according to claim 31, wherein the apparatus further includes a plurality of visible light emitting LEDs (V LEDs) (Almeida (24, 44). It is not clear whether the V LEDs are electrically linked to a corresponding UV LED of the at least one row of UV LEDs. However, it would have been obvious to one of ordinary skill in the art before the effective time of filing to electrically link the V LEDs to the UV LEDs of the same cell. One would have been motivated to do so since this would allow the device to provide a visible indicator of UV illumination conditions, which are otherwise invisible to the naked eye.


Regarding Claim 33:
The modified invention of claim 32 teaches the system according to claim 32, wherein each V LED of the plurality of V LEDs is disposed adjacent the corresponding UV LED of the at least one row of UV LEDs (Almeida Figs. 3 and 5). However, the modified invention does not specify that each V LED is configured to emit visible light concurrently with the emission of ultraviolet light from the corresponding UV LED. Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective time of filing to electrically link the V LEDs to the UV LEDs of the same cell. One would have been motivated to do so since this would allow the device to provide a visible indicator of UV illumination from a particular cell, which would otherwise be invisible to the naked eye.


Regarding Claim 35:
The modified invention of claim 31 teaches the system according to claim 31, wherein each UV LED of the at least one row of UV LEDs is operably coupled to at least one pressure sensor configured to sense an object disposed on the platform (Almeida 7:18-30), wherein each of the UV is toggled between an activated state and a deactivated state (Almeida 7:23-25) based upon the pressure sensor sensing a threshold force (Almeida 7:26-29). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the shutters and pressure sensors of Almeida to the above modified invention. One would have been motivated to do so since this would provide further protection from inadvertent irradiation. 

Regarding Claim 36:
The modified invention of claim 35 teaches the apparatus according to claim 35, wherein a first UV LED of the at least one row of UV LEDs is toggled to the activated state in response to the pressure sensor sensing an object on the portion of the platform (Almeida 7:18-30). 

Regarding Claim 37:
The modified invention of claim 36 teaches the apparatus according to claim 36, wherein the pressure sensor senses the object only when the object is disposed directly above the pressure sensor (Almeida 7:18-30). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-15 of U.S. Patent No. 10,898,603 in view of US 2016/0271280 A1 [Liao]. The specified claim of the patents teach all limitations of the claimed invention, with the sole exception of a printed circuit board supporting a row of UV LEDs. 
Liao teaches placing UV LEDs on a printed circuit board. Para 63. It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the LEDs of the patent on the printed circuit board (PCB) of Liao. One would have been motivated to do so since Liao .
Claims 21 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,660,981 in view of US 2016/0271280 A1 [Liao]. The specified claim of the patents teach all limitations of the claimed invention, with the sole exception of a printed circuit board supporting a row of UV LEDs. 
Liao teaches placing UV LEDs on a printed circuit board. Para 63. It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the LEDs of the patent on the printed circuit board (PCB) of Liao. One would have been motivated to do so since Liao demonstrates that the PCB will effectively power the LEDs.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881